Citation Nr: 1111408	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-23 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred from September 13, 2007, through September 19, 2007, at the University of Tennessee Medical Center in Knoxville, Tennessee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 clinical review determination by the VA Tennessee Valley Healthcare System in Murfreesboro, Tennessee, which denied reimbursement for, or payment of, unauthorized medical expenses incurred during a period of hospitalization at the University of Tennessee Medical Center (UTMC) (also herein alternatively referred to as the University of Tennessee Memorial Hospital (UTMH)) from September 13, 2007, through September 19, 2007.

In May 2010, the Veteran testified at a video conference hearing at the RO before the undersigned sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care at the University of Tennessee Medical Center (UTMC) from September 12, 2007, through September 19, 2007.

2.  Medical care received during this period was rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  The private medical care provided from September 13 through September 19, 2007, was emergent, and a VA facility was not feasibly available for care; the preponderance of the medical evidence of record shows that the Veteran had not become stable enough to be transferred to a VA hospital for further care.  

4.  The private medical care provided from September 12 through September 19, 2007, took place at a medical facility 11 miles from the Veteran's home; the closest VA or other Federal facility was 122 miles away.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for treatment at the University of Tennessee Medical Center from September 13, 2007, through September 19, 2007, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In light of the favorable decision herein, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Medical Reimbursement

The Veteran was hospitalized at the University of Tennessee Medical Center (UTMC) from September 12, 2007, through September 19, 2007, after having been admitted with chest pain and heaviness complaints.  See emergency provider record, dated September 12, 2007.  Review of UTMC records show that on September 13, 2007, the Veteran underwent a left heart catheterization with coronary and left ventricular angiography.  See cardiology report.  The next day he underwent a triple coronary artery bypass graft (CABG) surgical procedure.  See progress note.  He was later discharged on September 19, 2009, to a rehabilitation facility.  VA denied reimbursement of unauthorized medical expenses incurred from September 13 through September 19, 2007.

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2010).

A veteran may obtain reimbursement for such unauthorized expenses under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  Reimbursement pursuant to 38 U.S.C.A. § 1728 requires, among other things, either that the treatment have been related to a service-connected disability or that the veteran be a participant in a rehabilitation program under 38 U.S.C.A. Ch. 31.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The evidence does not show, and the Veteran does not contend, that either of these conditions applies.  The Board, therefore, will consider the Veteran's claim pursuant to 38 U.S.C.A. § 1725 only.

The criteria set forth in 38 U.S.C.A. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.

"Emergency treatment" under the statute is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent lay person reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility (the medical emergency lasts only until the veteran becomes stabilized).  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

An example of when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable is when a veteran is brought to a hospital in an ambulance and the ambulance personnel determines that the nearest available appropriate level of care is at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).

In order to obtain reimbursement for non-VA emergency services furnished to a veteran for non-service-connected conditions, all of the criteria in § 1725 and its implementing regulations, C.F.R. §§ 17.100-17.1008, must be satisfied:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2010).

Where there is an approximate balance of positive and negative evidence in regard to a material issue, VA must give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).

Here, VA determined that the Veteran was stabilized and could have been discharged or transferred safely to a VA or other Federal facility for continued treatment on September 12, 2007.  The Board parenthetically observes this is the same day he was admitted into the emergency department at UTMC.  VA therefore determined that from the point the Veteran was deemed to have been stable, no additional care in a non-VA facility was to be approved for payment by VA.  See page two of Millennium Bill Review (38 USC 1725) form, dated December 12 (by Reviewing Official) and December 21, 2007 (by Supervisor, Fee Basis Section).  The form also seemed to note that the Veteran had met the applicable criteria for only the emergency room treatment.  Essentially, reimbursement for, or payment of, medical expenses concerning the UTMC from September 13-19, 2007, was denied because the Veteran was determined to have been stabilized on September 12, 2007, and thus able to be safely transferred at that time to a VA or other Federal Facility.  See 38 C.F.R. § 17.1002(d).

The Board finds, however, that the Veteran does satisfy 38 C.F.R. § 17.1002(d) during the entire period of hospitalization.  First, the Board acknowledges that a September 12, 2007, history and physical report from UTMH shows that the Veteran presented with a week long history of recurrent chest distress with radiation to the jaws and left arm.  This was noted to have been associated with diaphoresis and shortness of breath.  The report added that this occurred initially at rest approximately a week earlier and had left the Veteran progressively weaker with dyspnea on exertion and exercise intolerance.  The Veteran also reported no prolonged or severe episodes until that morning, while in the shower, when he became diaphoretic and weak.  

As above noted, the Veteran later during this admission underwent a left heart catheterization with coronary and left ventricular angiography on September 13, 2007, and triple coronary artery bypass graft (CABG) surgery on September 14, 2007.  

Of record are also two letters from private physicians, both of whom treated the Veteran during the hospital stay at issue.  A January 2008 letter from J.H.A., MD, associated with University Cardiology, shows that he observed that the Veteran had presented to the emergency room at the UTMC on September 12, 2007, appearing to have acute coronary syndrome with recurrent chest pain.  Nonspecific St-T wave changes were also mentioned.  Dr. J.H.A. noted that the Veteran was determined to be "unstable" and for that reason he was subsequently taken to the cardiac catheterization lab on September 13, 2007, where he was found to have severe three-vessel coronary artery disease with reasonable left ventricular function.  The physician added that in light of the acute coronary syndrome coronary bypass grafting was elected.  He opined that the Veteran was not felt to be stable enough to be transferred to the VA hospital for further care, so the care was provided at the UTMC.

Another letter, dated in September 2008, and from a private physician, J.E., MD, associated with University Heart Surgeons, PLLC, notes that the Veteran had presented to UTMC on September 12, 2007, with an acute myocardial infarction.  He subsequently underwent coronary artery bypass grafting on September 14, 2007.  Medical records on file show that Dr. J.E. preformed the grafting surgery.  He added that the Veteran's situation at that time was "unstable" making him not a suitable candidate for transfer to another veteran's hospital for management.  For that reason, noted J.E., MD., the care was performed here.  The physician added that it was in the Veteran's best interest, considering his medical condition at the time, that he be managed urgently.

The Board finds that the Veteran's private medical records, as well as the two above-discussed private medical statements, reflect the continuing emergent nature of his medical care on and after September 13, 2007.  The Board further finds that review of the Veteran's private medical records concerning the period of time in question do not demonstrate that he could have been safely transferred to a VA or other Federal facility.  It does not even appear that such was contemplated.  

The Veteran also testified at a hearing before the undersigned in May 2010.  He testified that after having a heart attack on September 12, 2007, he was taken to UTMC which was a distance of 11 miles from his house.  It was added he was kept there because it was determined by his physicians that he was unstable to move on September 13, and that he underwent surgery the next day.  It was also mentioned that the nearest VA facility to the Veteran's residence was in Johnson City, Tennessee, which was 122 miles away.  

Based on the above, the Board finds that the record demonstrates that the Veteran satisfied 38 C.F.R. § 17.1002(d) in that his medical condition, throughout the course of his September 12, 2007, through September 19, 2007 hospitalization, constituted a continued medical emergency of such a nature that he could not have been safely discharged or transferred to a VA or other Federal facility.  In other words, and according to the medical opinions discussed above, dated in January and September 2008, the Veteran during this period of hospitalization was deemed not to have been "stabilized."  See 38 C.F.R. § 17.1002(d).  In this regard, the Board again notes that the Veteran has claimed that the closet VA medical facility at that time was 122 miles away, and VA has not disputed this assertion.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that reimbursement for, or payment of, medical treatment received from September 13, 2007, through September 19, 2007, is granted, under the provisions of 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred from September 13, 2007, through September 19, 2007, at University of Tennessee Medical Center in Knoxville, Tennessee is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


